Dismissed and Memorandum Opinion filed March 4, 2014.




                                          In The

                        Fourteenth Court of Appeals

                                  NO. 14-13-00701-CV

                            NATHANIEL JONES, Appellant

                                             V.
              HOUSTON POLICE DEPARTMENT, ET. AL., Appellees

                       On Appeal from the 133rd District Court
                                Harris County, Texas
                          Trial Court Cause No. 2013-25627

                     MEMORANDUM                      OPINION
      This is an appeal from a judgment signed July 10, 2013. The clerk’s record was filed
October 9, 2013. No reporter’s record or brief was filed.

      On December 13, 2013, this court issued an order stating that unless appellant
submitted a brief on or before January 21, 2014, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no response. Accordingly, the appeal is ordered dismissed.

                                       PER CURIAM

Panel consists of Justices McCally, Busby, and Donovan.